COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 MIGUEL BYGOYTIA,                             §              No. 08-17-00226-CR

                     Appellant,               §                 Appeal from the

 v.                                           §               168th District Court

 THE STATE OF TEXAS,                          §            of El Paso County, Texas

                      State.                  §              (TC# 20140D05522)

                                           §
                                         ORDER

       The Court GRANTS Rachel Simon’s request for an extension of time within which to file

the Reporter’s Record until March 25, 2018. NO FURTHER REQUESTS FOR EXTENSION

OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED BY THIS

COURT.

       It is further ORDERED that Rachel Simon, Court Reporter for the 168th District Court for

El Paso County, Texas, prepare the Reporter’s Record and forward the same to this Court on or

before March 25, 2018.

       IT IS SO ORDERED this 26th day of February, 2018.

                                           PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.